Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Claims 8-17 in the reply filed on 4/6/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US 20060116187 (Johnson) in view of Burke et al., US 20140100030 (Burke) and Czubak et al., US 20180240297 (Czubak)
Regarding Claim 8. 
Johnson discloses a system comprising: 
a first game machine (Fig 1, elem 12) of a plurality of game machines organized in a bank (Fig 1, elem 12-13. The figure depicts at least two gaming machines next to each other which is interpreted as a plurality of gaming machines organized in a bank.), the first game machine including a first main display (Fig 1, elem 17, para 26-27); 
a second game machine (Fig 1, elem 13) of the plurality of game machines organized in the bank, the second game machine (Fig 1, elem 13) including second main display (Fig 1, elem 18, para 26); 
an upper signage display (Fig 1, elem 27. Para 30. The large display device is interpreted as an upper signage display.); 
at least one of a filler display, an edge display, and an end cap display (Fig 1, elem 22-23. Para 28. The video displays, elem 22-23, are interpreted as filler displays.); and 
the upper signage display and the at least one of the filler display, the edge display, and the end cap display form a first cumulative display area (Fig 4b, para 38-39, 47. The large display of Fig 1 elem 27, and the filler display of Fig 1, elem 22-26 is interpreted as representing a cumulative display area); and
present first content at a first time (Fig 1, elem 22. The figure depicts a time in which content can be presented.).
While Johnson does disclose presenting content at a first time, Johnson failed to disclose wherein the first cumulative display area is configured to: present second content at a second time, wherein the second content is coordinated with a second cumulative display area of a separate bank of game machines.  
However, Burke teaches of a system that teaches presenting content on one bank of gaming machines at one time can be adapted to coordinate content on a separate bank of gaming machines as a second time (Fig 4, para 41-42. The figure depicts on there can be a plurality of separate banks of gaming machines, elem 431, 432, 433, in which content can be coordinated between those groups wherein the content being coordinated can be timed differently between the groups of gaming machines.) because it can it can help attract frequent play and hence increase profitability to the operator (para 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Burke’s teachings with Johnson because it can it can help attract frequent play and hence increase profitability to the operator as taught by Burke.
	While Johnson does disclose of a first cumulative display area that comprises an upper signage and at least one of a filler display, an edge display, and an end cap display (Fig 4b, para 38-39, 47), Johnson failed to disclose of a first gaming chair associated with the first game machine, the first gaming chair including a chair display, wherein the chair display, the upper signage display and the at least one of the filler display, the edge display, and the end cap display form a first cumulative display area.
	However, Czubak teaches of a system (Abstract) that comprises a gaming chair associated with a game machine, the gaming chair including a chair display to be used in conjunction with the gaming machine (Fig 1a, para 33-35, 37.) because it can help provided an augmented gaming experience to users (para 37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Czubak’s teachings with Johnson because it can help provided an augmented gaming experience to users as taught by Czubak. Furthermore, since Czubak teaches that the display of the gaming chair is similar to the display screens of the gaming machine (para 33), it would therefore be obvious to one of ordinary skill that because Johnson teaches of a first cumulative display area, the addition of the display of the gaming chair, would comprise the cumulative display area meaning the first cumulative display area would comprise the upper signage and at least one of a filler display, an edge display, and an end cap display (as taught by Johnson) as well as the chair display (as taught by Czubak).
	Furthermore, since Czukbak teaches that the gaming chair and the display for the gaming chair can be retrofitted onto any gaming machine (para 36), this would mean that any gaming machines among the banks of gaming machines (as taught by Johnson) can also comprise the chair display (as taught by Czubak) to comprise their own respective cumulative display areas.

Regarding Claim 9. 
Johnson and Burke and Czubak disclose the system of claim 8, Burke further discloses wherein the first content is static content (para 20, 39. Light of certain color being presented to player are interpreted as static content.).  

Regarding Claim 10. 
Johnson and Burke and Czubak disclose the system of claim 8, Burke further discloses wherein the second content is dynamic content (para 21, 40. Gaming content is interpreted as animated and dynamic content).  

Regarding Claim 14. 
Johnson and Burke and Czubak disclose the system of claim 8, Burke further discloses wherein the second content is dynamic content (Burke: para 21, 40) that is presented on at least a portion of the second cumulative display area (Johnson: Fig 4b, para 38-39, 47; Czubak: Fig 1a, para 33-35, 37. The combination of the displays of Johnson, and the chair display of Czubak is interpreted as comprising the cumulative display area as mentioned in the rejection of Claim 8.) in a content direction according to a content flow path (Burke: Fig 4, elem 445, para 41. The timing in which the content moves from one bank of machines to another bank of machines is interpreted as the content flow path. In this case, the figure depicts the content flowing from a first group of machines, elem 431, and onto a second group of machines, elem 432, and then onto a third group of machines, elem 433, before moving back to the first group of machines, elem 431).  
	To further elaborate on the Examiner’s interpretation, as explained in the rejection of Claim 8, the combination of Johnson and Czubak is interpreted as disclosing a cumulative display area. When also combined with the content being presenting at a fist time and then at a second time, as taught by Burke, this means that content presented at a first time at a first cumulative display area would move in a flow path towards a second cumulative display area of a separate bank of game machines as taught Burke. Since Burke teaches that that content can move in a flow path from one bank of machines to another separate bank of machines, this means that content being presented in a first cumulative display area of a first bank of machines would flow to the second cumulative display area of a second separate bank of machines.

Regarding Claim 16. 
Johnson and Burke and Czubak disclose the system of claim 8, Burke further discloses wherein the second content is presented on the second cumulative display area according to a positioned-based time delay associated with the separate bank of game machines (Fig 4, para 41-42. The flow of content being presented from one bank of machines to another bank of machines at a different location is based on timing. This is interpreted as content being presented in the second cumulative display are of the second bank of machines according to a position-based time delay associated with the separate bank of game machines.).  

Regarding Claim 17. 
Johnson and Burke and Czubak disclose the system of claim 16, Burke further discloses wherein the position-based time delay is configured by inputting positional spacing information of at least one of the game machines (para 28-29, 41. Environmental inputs being taken into consideration as well as distance between wagering machines for generating a coordinated content presentations between the wagering game machines is interpreted as inputting positional spacing information of at least one of the game machines.).

Allowable Subject Matter
Claims 11-13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715